Case 2:20-cv-12278-BAF-RSW ECF No. 2-16, PagelD.70 Filed 08/21/20 Page 1 of 2

EXHIBIT 14

 
 

 

 

 

 

 

 

Ce ee Rete a i i Ed JUDGMENT CASE NO. 20W000794 oT
ne SUE io OLGTBI7EBAF-RSW CHVENGHERACRageiD.71 Filed 082-H2G; Pagedyeoa oa

Court Address 415 W MICHIGAN AVE Court Telephone
; YPSILANTI, MI 48197 (734) 484-6690
{ }Statute {X}oOrdinance Infraction: FAILED YIELD Infraction Date: 2/01/20
SUPERIOR TOWNSHTP vs
(734) 416-5186 For a defendant o ili

nN active military
SUSSELMAN/MARC/MITCHELL duty, default judgment shall not be
43834 BRANDYWYNE RD entered except as provided by the
CANTON, MI 48187 Servicemembers Civil Relief Act.
JUDGMENT

THE COURT FINDS:

{X}5. The plaintiff moved to dismiss case.
IT IS ORDERED:

{X}6. The case is dismissed.

 

Amount of judgment TO THE DEFENDANT: If you fail to pay within

Fine and 28 days of the date owed, the Secretary of

Costs 5 State may take action against your driving

State costs $ privileges. In addition, the fine, costs,
$ = and fees not paid within 56 days of the

Total = date owed are subject to a 20% late penalty

Bond forfeited 5 on the amount owed.

Balance due 5 Date owed:

AUG. 4, 2020 P-33353

Date Judge KIRK W. TABBEY Bar no,

NOTICE TO DEFENDANT: If this judgment is the result of an informal hearing, you
may appeal the decision within 7 days of the judgment date. If this judgment is
the result of a formal hearing, you may appeal the decision within 21 days of
the judgment date. If this judgment is based on an admission of responsibility,
you may file a written request to withdraw your admission within 14 days of the
admission. If this judgment is the result of a default, you may be able to have
the default judgment set aside by filing a motion within 14 days of the date the
judgment was served. You must post a cash bond equal te the total fines and
costs noted when filing a motion to set aside a default judgment .

CERTIFICATE OF SERVICE: I certify that on this date

{7 have personally served a copy of this judgment on the defendant.

x

I have served a copy of this judgment on the def an, by first-class mail
es a0dyessed to his/her last-known address as aefiep ples 2.30710) (3)
2 ic C28 K i

Date

Clerk/DeputyCourt clerk/Magistrate
CIA 02 (6/19) JUDGMENT, Civil Infraction MCR 4.101{(B), 50 USc 3931
